06/23/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs June 21, 2022

         MYRON LORENZO JOHNSON v. STATE OF TENNESSEE

                Appeal from the Criminal Court for Davidson County
                   No. 2006-A-396      Mark J. Fishburn, Judge


                             No. M2021-01420-CCA-R3-PC


A Davidson County jury convicted the Petitioner, Myron L. Johnson, of first degree
premeditated murder, first degree felony murder, and especially aggravated robbery, and
the trial court sentenced him to confinement for life plus sixty years. State v. Myron L.
Johnson (“Johnson I”), No. M2008-02198-CCA-R3-CD, 2010 WL 521028, at *1 (Tenn.
Crim. App., at Nashville, Feb. 12, 2010), perm. app. denied (Tenn. May 12, 2010). The
Petitioner subsequently filed and adjudicated multiple post-conviction petitions and a
habeas corpus petition, for all of which he was not granted relief. In his appeal of his most
recent filing, the Petitioner contends that the post-conviction court erred in summarily
dismissing his post-conviction petition. He contended below that his convictions could not
stand because there was no fingerprint evidence to corroborate the eyewitness testimony.
After review, we conclude the post-conviction court properly summarily dismissed the
petition and affirm the post-conviction court’s judgment.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT W. WEDEMEYER, J., delivered the opinion of the Court, in which JAMES
CURWOOD WITT, JR. and J. ROSS DYER JJ., joined.

Myron Lorenzo Johnson, Clifton, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Ronald L. Coleman, Assistant
Attorney General; Glenn E. Funk, District Attorney General; and Janice Norman, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

                                I. Facts and Background
                                         A. Trial




                                             1
        This case arises from the death of Eugene “Juan” McAdams, who was found by
Nashville Metropolitan Police Department (“Metro”) officers in the bed of an abandoned
truck in 2001. Years later, Metro officers developed the Petitioner as a suspect. Thereafter,
for the victim’s death, a Davidson County grand jury indicted the Petitioner and two co-
defendants for first degree felony murder, first degree premeditated murder, and especially
aggravated robbery. The jury convicted the Petitioner as charged.

       This court summarized the facts presented at trial as follows:

              On July 22, 2001, Detective Brad Corcoran with the Nashville
       Metropolitan Police Department was called to the scene of an abandoned
       truck off Old Hickory Boulevard. The body of the victim, Eugene “Juan”
       McAdams, was discovered in the bed of the truck covered with a white sheet;
       his ankles and wrists had been duct-taped. Following an autopsy, the cause
       of death was determined to be asphyxia and blunt force trauma to the head.

               Initially, investigators were unable to develop a suspect. Several
       years later, Alvin Stokes, aka “Brother Gold,” was facing federal drug
       trafficking charges. In the hopes of receiving favorable consideration on his
       sentence, Stokes provided Detective Derry Baltimore with the names of the
       [Petitioner], Christopher Nunley, and Paul Anderson as the possible
       perpetrators of the killing of the victim. Detective Baltimore interviewed
       Nunley on February 17, 2005. Nunley took Det. Baltimore to the house
       where the murder occurred, and Det. Baltimore also verified Nunley’s phone
       number. After interviewing Nunley, Det. Baltimore proceeded to interview
       Anderson on May 12, 2005. Anderson provided details about the murder of
       the victim.

               Anderson testified against the [Petitioner] at trial. Anderson stated
       that he met the [Petitioner] in 2000, and the two became good friends.
       Anderson moved into the [Petitioner’s] girlfriend’s house, and Anderson
       confirmed that he was drug addict during this time. He had also met Nunley
       on at least two occasions prior to the murder and knew him as “Skinny.”
       According to Anderson, the [Petitioner] and Nunley were involved together
       in the sale of drugs, and they often went to Stokes to get drugs.

             On July 20, 2001, around 10:00 a.m., the [Petitioner] came over to the
       place where Anderson was temporarily residing. The [Petitioner] made a
       proposition to Anderson: In exchange for $500 and an ounce of cocaine,
       Anderson was to set up a drug deal with the victim and rob him of his drugs
       and money.

              Anderson stated that the [Petitioner] and Nunley were angry with the



                                             2
victim because he had tried to go around them in the drug trade; normally,
they would purchase cocaine from the victim for $22,000 and then sell it for
$26,000. However, the victim had slipped a note into the cocaine, providing
a cell phone number and stating to the second buyer to deal with the victim
directly. Anderson did not know the victim prior to July 20.

       Nunley called the victim and arranged the deal. The plan was for
Anderson to arrive to purchase four ounces of cocaine from the victim, but
instead he would rob everyone. They were to later split the drugs and money.
The [Petitioner] arrived in his truck with Nunley around 7:00 p.m. that
evening to pick up Anderson, and they went to Nunley’s house. However,
the [Petitioner] and Nunley stated that they wanted to change the amount to
eighteen ounces, “a half of key.” Anderson no longer wanted to participate
because he feared that there would be repercussions for stealing such a large
amount of cocaine. The [Petitioner] instructed him to be quiet and sit down;
Anderson complied. Nunley phoned the victim requesting the increased
amount of cocaine.

        While they were waiting on the victim to arrive, the [Petitioner] went
out to his truck and retrieved a shotgun and a white bag. Inside the bag was
a box of latex gloves. The [Petitioner] placed the bag and the gloves on the
top of the refrigerator. The victim then entered the house and asked
Anderson, “Do you want to buy some dope?” According to Anderson, the
[Petitioner] then jumped up from the table and hit the victim in the head with
the butt of the shotgun, rendering the victim unconscious. As soon as the
victim fell to the floor, Nunley put on a pair of gloves and began wrapping
duct tape around the victim’s head. The [Petitioner] also put on gloves. They
taped the victim’s head “completely up,” also taping his hands and feet.
When the victim started to come to, he was unable to breathe and began
“flopping around just like a fish dying . . . .” The victim soon ceased moving.

        The [Petitioner] then removed a gold necklace from around the
victim’s neck. The [Petitioner] went outside to the victim’s truck;
meanwhile, Nunley was cleaning up blood on the floor. Thereafter, they
carried the victim to a bedroom window and pushed him out the window into
the bed of the victim’s truck. Nunley handed the [Petitioner] a sheet, which
he wrapped around the victim. The men then left the house; Nunley driving
the victim’s truck, and the [Petitioner] driving his truck with Anderson as a
passenger. They drove to Old Hickory Boulevard near Blueberry Hill and
left the truck on the side of the road. The [Petitioner] took the victim’s
compact disc case out of his truck. Nunley got into the [Petitioner’s] vehicle,
and they returned to the [Petitioner’s] girlfriend’s house. The [Petitioner]
and Anderson showered, and the [Petitioner] collected their clothes. Nunley



                                      3
then left after receiving his share of the cocaine; the [Petitioner] took
Anderson back to Anderson’s place. The next day, the [Petitioner] gave
Anderson cocaine and money and rented [Petitioner] a room in a local motel.
[Petitioner] later told Stokes about the murder.

        In September 2007, the [Petitioner] and Anderson were being
transported on a bus together. Anderson was in protective custody, separated
from the [Petitioner] by a cage. The [Petitioner] yelled threats at Anderson,
warning him not to testify against him. Inmate Timothy Flener was present
on the bus and heard these threats. He was also placed in a cell with the
[Petitioner] following the bus ride, and the [Petitioner] told Flener that he
and Anderson were involved in a murder together.

      The [Petitioner’s] wife and former girlfriend in July 2001, Tammi
Renee Battle, was shown a box of gloves. She confirmed that the box in the
photograph was the same type of gloves that she had brought home from
work.

       Medical Examiner Dr. Thomas Deering testified as to the victim’s
cause of the death. He also stated that, when a person was losing the ability
to breathe, they might start thrashing around.

       A check of Nunley’s phone records showed that Nunley phoned the
victim on the day of his murder. The victim’s phone records revealed that
the victim had phoned Nunley several times the evening he was murdered.

        Jafton Richardson, an inmate serving a sentence for practicing law
without a license, testified that, while incarcerated, the [Petitioner] told him
he was involved in a homicide at Nunley’s house. The [Petitioner] relayed
that there was a phone call to the victim, and he was to meet with them at the
house for a drug deal. However, they intended to rob him of his drugs and
weapons, but instead the victim was hit in the head with the butt of a shotgun
and died. The [Petitioner] also stated that he wore gloves during the robbery
and that he got the gloves from his wife who worked at a hospital. According
to Richardson, the [Petitioner’s] attitude about the murder was “nonchalant.”

       Later, the [Petitioner] came to Richardson in jail and asked him to sign
an affidavit that the [Petitioner] had never spoken to him about the murder.
Richardson complied because he feared for the safety of his family.

       The [Petitioner] testified on his own behalf, asserting that he had no
involvement in the murder of the victim. He denied that he ever knew the
victim, asserted that he never sold drugs, and claimed that he never owned a



                                       4
       shotgun.

               Following the conclusion of the proof, the jury found the [Petitioner]
       guilty as charged. The trial court merged the felony murder and premeditated
       murder counts. The [Petitioner] was sentenced to life imprisonment for the
       murder plus sixty years for especially aggravated robbery.

Johnson I, 2010 WL 521028, at *1-3. The Petitioner appealed his convictions based upon
evidentiary grounds, and this court affirmed his convictions. Id. at *1.

                                B. Habeas Corpus Filing

       In 2013, the Petitioner filed a petition for a writ of habeas corpus challenging the
validity of his sentences. Myron L. Johnson v. State (“Johnson II”), No. M2013-02314-
CCA-R3-HC, 2014 WL 3696261, at *1 (Tenn. Crim. App., at Nashville, July 24, 2014),
perm. app. denied (Tenn. Nov. 21, 2014). We dismissed the appeal, filing a Rule 20
memorandum opinion. In it we stated:

       The Appellant’s sentences have not expired, and there is nothing on the face
       of the judgments or the record to suggest that the trial court lacked
       jurisdiction to sentence the Appellant to life imprisonment for his first degree
       murder conviction and sixty years at 100% as a career offender for his
       especially aggravated robbery conviction.

Id.

                          C. Post-Conviction Filings and Facts

       Later, the Petitioner sought post-conviction relief based upon an allegation of
ineffective assistance of counsel, which the post-conviction court dismissed after a hearing.
Myron L. Johnson v. State (“Johnson III”), No. M2016-01361-CCA-R3-PC, 2017 WL
1427254, at *1 (Tenn. Crim. App., at Nashville, Apr. 21, 2017), perm. app. denied (Tenn.
Aug. 16, 2017). The post-conviction court denied his petition, and the Petitioner appealed.
Id. On appeal, this court affirmed the decision of the post-conviction court, and the
supreme court denied him permission to appeal. Id.

       In 2020, the Petitioner filed a motion pursuant to the Post-Conviction DNA Analysis
Act of 2001. Myron L. Johnson v. State (“Johnson IV”), No. M2020-01734-CCA-R3-PC,
2021 WL 4521082, at *1 (Tenn. Crim. App., at Nashville, Oct. 4, 2021), perm. app. denied
(Tenn. Jan. 14, 2021). He alleged that the State had not offered forensic evidence to bolster
or substantiate the testimony of its key witness. Id. He attached evidence reports showing
that the MNPD had gathered duct tape with pieces of latex and separated the latex with
liquid nitrogen but no fingerprints were found. Id.




                                              5
        The post-conviction court summarily denied the petition finding that the Petitioner
“has not made clear which evidence he wishes to have tested.” Id. at *2. The post-
conviction court noted that the Petitioner attached evidence reports to his petition and that
the reports referred to latex gloves and duct tape. Id. The post-conviction court also noted
that, according to the testimony at trial, latex gloves and duct tape were used during the
victim’s murder. However, the post-conviction Court stated that the Petitioner “has not
alleged what DNA found on any of these items would indicate.” Id. The court concluded
that given that the evidence against the Petitioner primarily consisted of eyewitness
testimony, “[t]here is no reason whatsoever to believe that the analysis of any of the items
. . . would exonerate Petitioner.” Id. Accordingly, the post-conviction court denied the
petition. Id. On appeal, this court affirmed the findings of the post-conviction court, and
our supreme court denied review. Id. at *3, *1.

        In September 2021, the Petitioner filed the motion that is the subject of this appeal.
The post-conviction motion was based upon the Post-Conviction Fingerprint Analysis Act
of 2021. The Petitioner alleged that the evidence against him was based on “an admitted
drug addict whose testimony was that the defendant was a friend who gave him shelter and
a place to live.” He noted that there was no fingerprint evidence that substantiated the
witnesses’ claims. He noted that there were items gathered by the police that should have
had his fingerprints on them, namely a white plastic bag that was put on the victim’s head,
a box of latex gloves, and a roll of duct tape. The Petitioner said that the record showed
that the case against him was not based on physical evidence “but rather coerced testimony
from a highly incredible [sic] witness.” He requested that analysis of the items be
conducted.

       The post-conviction court summarily dismissed the petition. It found:

              The Court of Criminal Appeals has already upheld Petitioner’s
       conviction, ruling that there was sufficient evidence to support this
       conviction. This evidence consisted primarily of testimony of several
       eyewitnesses, and the proof at trial showed that there were multiple
       individuals involved in the murder. There is no reason to believe the absence
       of Petitioner’s fingerprints on these items would exonerate Petitioner.
       Additionally, the appellate court recently upheld the decision of this court to
       deny testing of possible DNA evidence based on the same argument.

(citations omitted).

       It is from this judgment that the Petitioner now appeals.

                                        II. Analysis




                                              6
       On appeal, the Petitioner contends that the post-conviction court erred when it
denied his petition because fingerprint testing would exonerate him of the charged offenses.
The State responds that the post-conviction court properly denied relief to the Petitioner
because the post-conviction court correctly determined that the Petitioner did not satisfy
the requirements of the Fingerprint Analysis act. We agree with the State.


       The Fingerprint Analysis Act provides that:

              (a) Notwithstanding part 1 of this chapter, or any other law governing
       post-conviction relief to the contrary, any appropriate party may, at any time,
       file a petition requesting the performance of fingerprint analysis of any
       evidence that is in the possession or control of the prosecution, law
       enforcement, laboratory, or court, and that is related to the investigation or
       prosecution that resulted in a judgment of conviction and that may contain
       fingerprint evidence.

              (b) As used in this section, “any appropriate party” means:

                     (1) A court on its own motion;
                     (2) A district attorney general; or
                     (3) A person convicted of and sentenced for the commission
              or attempted commission of:

                            (A) First degree murder;
                            (B) A Class A felony;
                            (C) A Class B felony;
                            (D) Any lesser included offense of an offense in
              subdivisions (b)(3)(A)-(C); or
                            (E) Any other offense, at the direction of the court.

T.C.A. § 40-30-403.

      The trial court may order fingerprint analysis if, after notice to the prosecution and
an opportunity to respond, the court finds that:

              (1) A reasonable probability exists that analysis of the evidence will
       produce fingerprint results that would have rendered the petitioner’s verdict
       or sentence more favorable if the results had been available at the proceeding
       leading to the judgment of conviction;

              (2) The evidence is still in existence and in such a condition that
       fingerprint analysis may be conducted;




                                             7
              (3) The evidence was not previously subjected to fingerprint analysis,
       was not subjected to the analysis that is now requested which could resolve
       an issue not resolved by previous analysis, or was previously subjected to
       analysis and the person making the motion under this part requests analysis
       that uses a new method or technology that is substantially more probative
       than the prior analysis; and

             (4) The application for analysis is made for the purpose of
       demonstrating innocence and not to unreasonably delay the execution of
       sentence or administration of justice.

T.C.A. § 40-35-405. Compare T.C.A. § 40-30-404(1) (the court shall order analysis if “[a]
reasonable probability exists that the petitioner would not have been prosecuted or
convicted if exculpatory results had been obtained through fingerprint analysis”).

       This court recently interpreted the Fingerprint Analysis Act. Oscar Smith v. State,
No. M2021-01339-CCA-R3-PD, 2022 WL 854438 (Tenn. Crim. App., at Nashville, Mar.
23, 2022), no Tenn. R. App. P. 11 application filed. When so doing, it stated:

       This Court concludes the Fingerprint Act’s text is clear and unambiguous;
       thus, we need not look beyond the statute itself to ascertain its meaning. To
       that end, because the language of the Fingerprint Act mirrors, for the most
       part, the wording of the Post-Conviction DNA Analysis Act of 2001
       (hereinafter “DNA Act”), the trial court looked to case law discussing the
       DNA Act for guidance in ruling on the instant petition. Compare T.C.A. §§
       40-30-301 to -313 with T.C.A. §§ 40-30-401 to -413. We agree with that
       logical decision. The appellate courts of this state have had ample
       opportunity over the last twenty years or so to interpret the meaning of the
       DNA Act.

Id. at *13.

       The Smith court went on to note that:

       [A] trial court is not required to hold a hearing to determine whether a petition
       for [fingerprint] analysis should be granted or denied. See Charles Elsea v.
       State, No. E2017-01676-CCA-R3-PC, 2018 WL 2363589 at *3 (Tenn. Crim.
       App. May 24, 2018), no perm. app filed. Similarly, a petitioner must satisfy
       all four elements of Section 405 before the trial court will order [fingerprint]
       analysis. See [Powers v. State, 343 S.W.3d 36, 48 (Tenn. 2011)].

Id.




                                               8
        In the case under submission, we conclude that the post-conviction court did not err
when it dismissed the Petitioner’s petition because he has not satisfied all four elements of
section 405. The first requirement of section 405 is that: (1) “A reasonable probability
exists that analysis of the evidence will produce fingerprint results that would have
rendered Petitioner’s verdict or sentence more favorable if the results had been available
at the proceeding leading to the judgment of conviction.” T.C.A. § 40-30-405(1). “The
definition of ‘reasonable probability’ has been well-established in other contexts, and is
traditionally articulated as ‘a probability sufficient to undermine confidence in the
outcome’” of the prosecution. Powers, 343 S.W.3d at 54 (quoting Grindstaff v. State, 297
S.W.3d 208, 216 (Tenn. 2009) and Strickland v. Washington, 466 U.S. 668, 694 (1984)).

       Any testing on the items mentioned by the Petitioner would have revealed one of
three results: it would show his fingerprints, it would not show his fingerprints, or it would
be inconclusive. The most favorable outcome to the Petitioner would be that his
fingerprints would not be on any of the aforementioned items. The absence of his
fingerprints, however, would not undermine our confidence in the outcome of the case.
There was ample evidence corroborated by multiple witnesses that was sufficient to convict
the Petitioner. The Petitioner is not entitled to relief on this issue.

                                      III. Conclusion

       After a thorough review of the record and the applicable law, we conclude the post-
conviction court properly dismissed the Petitioner’s petition for post-conviction relief. In
accordance with the foregoing reasoning and authorities, we affirm the judgment of the
post-conviction court.


                                                    ________________________________
                                                     ROBERT W. WEDEMEYER, JUDGE




                                              9